DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 09/24/2021.
Claims 1, 2, and 5 have been amended and are hereby entered.
Claims 6-8 have been canceled.
Claims 1-5 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7, filed 09/24/2021, with respect to the drawing objection have been fully considered and are persuasive. The objection of the drawing (Fig. 14) has been withdrawn. 
Applicant’s arguments, see Page 7, filed 09/24/2021, with respect to the specification objection have been fully considered and are persuasive. The objection of the specification has been withdrawn.
Applicant’s arguments, see Pages 7-8, filed 09/24/2021, with respect to the 35 U.S.C. 112(f) interpretation of Claims 1, 5, and 6 have been fully considered and are persuasive. The 35 U.S.C. 112(f) interpretation of Claims 1, 5, and 6 has been withdrawn.
Applicant's arguments filed, see Pages 7-8, filed 09/24/2021, with respect to the 35 U.S.C. 112(f) interpretation of Claim 3, but they are not persuasive. Examiner respectfully disagrees because Claim 3 still recites “generator” which is a generic placeholder as noted in Non-Final Rejection. It appears to be that Applicant inadvertently amended Claim 2 instead of Claim 3 to overcome the interpretations under 35 U.S.C. 112(f). 
Applicant's arguments filed, see Page 8, filed 09/24/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-6, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 8: “Applicant submits the claims are directed to an Internet-centric problem of compiling, sharing, and displaying data amongst disparate entities typically only having access to only their own data (see specification, "Background Art"). Applicant further submits that the claims recite such a "technology- based solution" that overcomes the disadvantages of prior systems.” Examiner respectfully disagrees because the problem identified in “Background Art” section is related to a problem of port reservation process, and the claims recite such an improvement of the port management/reservation process and are not directed to an improvement to computers or technology. See MPEP 2106.05(a) II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”

Applicant’s arguments, see Page 9, filed 09/24/2021, with respect to the 35 U.S.C. 102 and 103 rejection of Claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: limitation using "the port schedule information generator" in Claim 3.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claim limitations in this application invoke 35 U.S.C. 112 (f). Regarding
Claim 3, 
Prong A is met because this claim uses a generic placeholder “generator”.
Prong B is met because the “generator” are modified by a functional language such as “generates the port schedule information...”
Prong C is met because the “generator” is not modified by sufficient structure for performing the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 
Claim 3 recites the limitation "the port schedule information generator" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 1 includes “a first processor”, “a second processor”, and “a third processor”. Paragraph [0086] of the specification only supports “a processor” to carry each module of the port management system to perform their respective function. Nowhere in the specification identifies the first, second, and third processors. 
The dependent 2-4 are also rejected as they do not cure the deficiencies of the claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-5
Regarding Claims 1-5, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
… configured to: 
set ship information related to a ship, wherein the ship information comprises a maximum number of passengers; 
set port reservation application information for applying port use reservation; and 
… that displays … showing port schedule information indicating reserved dates and times of each port when the port reservation application information is set, 
… configured to: 
set port information related to a port; 
set an answer of whether or not to approve the port use reservation application of the port reservation application information; and 
… that displays … showing the port schedule information when the answer is set, and 
… configured to: 
register the ship information; 
register the port information; 
control the port use reservation based on the port reservation application information and the answer;
 generate the port schedule information by considering a use reservation state of each port and transmits the port schedule information to … and …; and 4Docket No.: 019200-000004 Application No.: 16/481,658 
perform statistical analysis on past reservation information for the port to extract pattern property and display data indicating demand for routes and times based on the extracted pattern property.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of setting ship, port, and port reservation application information and an answer of whether or not to approve the port use reservation application, displaying port schedule information, registering the ship and port information, controlling the port use reservation, generating and transmitting the port schedule information, and performing statistical analysis and displaying data are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites additional element – “a port management system comprising: a ship manager terminal for a ship manager, a port manager terminal for a port manager”, “a reservation management server”, “a first processor”, “a first display controller”, “a screen”, “a second processor”, “a second display controller”, and “a third processor”. The claim as a 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing port and ship information amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-4 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the third processor is configured to generate sales item information including a ship to be used, a departure port, date and time of departure, an arrival port, and date and time of arrival based on the ship information, the port information, and the port Claim 2, by defining “wherein the port information includes information of landing piers included in each port, and the port schedule information generator generates the port schedule information for each landing piers of the ports” in Claim 3, and by defining “wherein the screen showing the port schedule information includes a port setting means and a date setting means” in Claim 4. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claim 5 recites the following limitations:
… configured to: 
register port information related to a port; 
control port use reservation based on port reservation application information for applying port use reservation and an answer of whether or not to approve the port use reservation application of the port reservation application information; 
generate port schedule information indicating reserved dates and times of each port by considering a use reservation state of each port and transmits the port schedule information to … of the port reservation application information and the answer; and 
perform statistical analysis on past reservation information for the port to extract pattern property and display data indicating demand for routes and times based on the extracted pattern Application No.: 16/481,658property.
Claim 5 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions.
The limitations of registering port information, controlling port use reservation, generating and transmitting the port schedule information, performing statistical analysis, and displaying data are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 5 recites additional elements – “a reservation management server”, “a processor”, and “to a transmission source”. The claim as a whole merely describes how to generally “apply” the concept of the abstract idea discussed above by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a port management process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing port and ship information 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (US PG Pub. No. 2001/0053992 A1; hereinafter "Eto") in view of Fenich; George (US PG Pub. No. 2005/0251439 A1; hereinafter "Fenich") and Ortega; Francisco (US PG Pub. No. 2007/0185598 A1; hereinafter "Ortega"). 
Regarding Claim 5, Eto teaches a reservation management server including a processor configured to: register port information related to a port (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13.” in Paragraph [0270] wherein the “server 20A” is considered to be the “reservation management server” and “The server 20A is … is provided with … a data processing device 24 including a memory device 23, etc.” in Paragraph [0097]); control port use reservation based on port reservation application information for applying port use reservation and an answer of whether or not to approve the port use reservation application of the port reservation application information (See “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. ; and generate port schedule information indicating reserved dates and times of each port by considering a use reservation state of each port and transmits the port schedule information to a transmission source of the port reservation application information and the answer (See “For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In FIG. 13, the diagonally shaded areas indicate the time periods of the registered booking.” in Paragraph [0270], “The registered operational information of the docks and 
Eto does not explicitly teach; however, Fenich teaches perform statistical analysis on past reservation information for the port to extract pattern property (See “The next step in this method involves developing algorithms simulating patterns of order activity (66). In this step, algorithms are determined from the historical data that simulate the patterns of order activity.” in Paragraph [0066] and “FIGS. 6-8 illustrate how patterns of historical order or reservation data may be used.” in Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto to include performing statistical analysis on past reservation information to extract pattern property, as taught by Fenich, in order to determine a growth rate for future goals by predicting demands. (See Paragraph [0083] of Fenich)
Eto in view of Fenich does not explicitly teach; however, Ortega teaches display data indicating demand for routes and times based on the extracted pattern property (See “Similarly, in the example of FIG. 3, research may show that transatlantic shipping may be the best route between Miami and Spain, and a club utilizing ships cargo may be formed just for that route... As can be seen, the organizers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Fenich to include displaying data indicating demand for routes and times based on the extracted pattern property, as taught by Ortega, in order to maximize revenue by meeting or exceeding demands.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Schiff et al. (US PG Pub. No. 2003/0004760 A1; hereinafter "Schiff"), Ortega, and Fenich.
Regarding Claim 1, Eto teaches a port management system comprising: a ship manager terminal for a ship manager; a port manager terminal for a port manager; and a reservation management server, wherein the ship manager terminal includes: a first processor configured to (See “FIG. 16 shows an eighth embodiment. The eighth embodiment is an example of the shared operational information regulation system having functions of receiving the registrations of the operational information (working state information) regarding the facilities (herein, docks, …) possessed by each of the business entities constituting the initial complex, publishing (announcing) the registered data, receiving the bookings of the facilities based on the disclosure, calculating the optimum working status of the facilities based  set ship information related to a ship, …; set port reservation application information for applying port use reservation (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW.” in Paragraph [0270] and “The contents of the registrations and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business entities (plants) A to ; and a first display controller that displays a screen showing port schedule information indicating reserved dates and times of each port when the port reservation application information is set (See “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW, are deployed. Each of the terminals 10A to 10D is provided with a display device 11, …” in Paragraph [0264] wherein the “display device 11” of terminal 10A (e.g., ship manager terminal) is considered to be the “first display controller”, “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In FIG. 13, the diagonally shaded areas indicate the time periods of the registered booking.” in Paragraph [0270], “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D.” in Paragraph [0271], and Fig. 13 showing an example of a 
Eto also teaches the port manager terminal includes: a second processor configured to: set port information related to a port (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW.” in Paragraph [0270] and “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW, are deployed. Each of the terminals 10A to 10D is provided with … a data processing device 14 including a memory device 13, etc.” in Paragraph [0264]); set an answer of whether or not to approve the port use reservation application of the port reservation application information (See “As shown in FIG. 14, when the booking registration device receives the booking request (ST1) from one of the business entities (plants) A to D, a clearance check of the requested time on the booking tables 25 to 27 with the requested facility (ST2) is performed.” in Paragraph [0272]); and a second display controller that displays a screen showing the port schedule information when the answer is set (See “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and 
Eto also teaches the reservation management server includes a third processor configured to: register the ship information; register the port information (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13.” in Paragraph [0270] and “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals ; control the port use reservation based on the port reservation application information and the answer (See “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. Therefore, these operational data regarding the facilities and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business entities (plants) A to D, so that the booking of the facilities can be thereby performed.” in Paragraph [0271], “As shown in FIG. 14, when the booking registration device receives the booking request (ST1) from one of the business entities (plants) A to D, a clearance check of the requested time on the booking tables 25 to 27 with the requested facility (ST2) is performed.” in Paragraph [0272], “If there is a clearance, the booking registration is performed, that is, the booking is registered in the corresponding column of the booking tables 25 to 27 of the requested facility (ST3). Subsequently, a message of the booking completion is transmitted to one of the business entities plants) A to D which has requested the booking (ST4).” in Paragraph [0273], and “On the other hand, if there is no clearance, a message of the booking failure is transmitted to one of the business entities (plants) A to D which has requested the booking (ST5). In this case, one of the business entities (plants) A to D which has received the message of the booking failure confirms the booking registration status, ; generate the port schedule information by considering a use reservation state of each port and transmits the port schedule information to the ship manager terminal and the port manager terminal (See “For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In FIG. 13, the diagonally shaded areas indicate the time periods of the registered booking.” in Paragraph [0270], “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. Therefore, these operational data regarding the facilities and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business entities (plants) A to D, so that the booking of the facilities can be thereby performed.” in Paragraph [0271], and Fig. 3 showing an example of an dock/port schedule information).
Eto does not explicitly teach; however, Schiff teaches wherein the ship information comprises a maximum number of passengers (See “The cruise line database 234 may include information about various cruise lines, various cruise ships, and various cruise sailings. The information about specific sailings may further include information such as ship name, …, number of cabins, …, as well as other detailed cruise line information.” in Paragraph [0091] wherein the “number of cabins” is considered to be the “maximum number of passengers”).
Eto to include the ship information comprising a maximum number of passengers, as taught by Schiff, in order to make sure not to exceed the ship’s capacity limit for the purposes of safety.
Eto in view of Schiff does not explicitly teach; however, Fenich teaches  Application No.: 16/481,658perform statistical analysis on past reservation information for the port to extract pattern property (See “The next step in this method involves developing algorithms simulating patterns of order activity (66). In this step, algorithms are determined from the historical data that simulate the patterns of order activity.” in Paragraph [0066] and “FIGS. 6-8 illustrate how patterns of historical order or reservation data may be used.” in Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff to include performing statistical analysis on past reservation information to extract pattern property, as taught by Fenich, determine a growth rate for future goals by predicting demands. (See Paragraph [0083] of Fenich).
Eto in view of Schiff and Fenich does not explicitly teach; however, Ortega teaches display data indicating demand for routes and times based on the extracted pattern property (See “Similarly, in the example of FIG. 3, research may show that transatlantic shipping may be the best route between Miami and Spain, and a club utilizing ships cargo may be formed just for that route... As can be seen, the organizers of the club, and not the members, would be responsible for predicting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff and Fenich to include displaying data indicating demand for routes and times based on the extracted pattern property, as taught by Ortega, in order to maximize revenue by meeting or exceeding demands.
Regarding Claim 2, Eto in view of Schiff, Fenich, and Ortega teaches all the limitations of Claim 1 as described above. Eto does not explicitly teach; however, Schiff teaches wherein the third processor (See “In one embodiment, the cruise selling and booking system 110 includes a server component 210, a cruise selling and booking component 220, and a database collection 230 as illustrated in FIG. 3A.” in Paragraph [0075] and “The cruise selling and booking component 220 may be implemented using a variety of software and hardware components.” in Paragraph [0085]) is configured to generate sales item information including a ship to be used (See “Carnival Tropicole” and “Princess Dawn Princess” in reference “1110” of Fig. 11), a departure port, date and time of departure, an arrival port, and date and time of arrival based on the ship information, the port information, and the port schedule information (See “Itinerary Table” in reference “1110” of Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view Fenich and Ortega to include the processor that is configured to generate sales item information described above, as taught by Schiff, in order to make a more efficient port reservation process.
Regarding Claim 4, Eto in view of Schiff, Fenich, and Ortega teaches all the limitations of Claim 1 as described above. Eto in view of Schiff and Fenich does not explicitly teach; however, Ortega teaches wherein the screen showing the port schedule information includes a port setting means and a date setting means (See Route “110”, Date “120”, and drop down arrow “112” in Fig. 3 wherein the “Route with drop down arrow” is considered to be the “port setting means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff and Fenich to include a port setting means and a date setting means, as taught by Ortega, in order to assist users in selecting desired routes and dates. (See Paragraph [0092] of Ortega)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Schiff, Fenich, Ortega, and Nanri et al. (US PG Pub. No. 2016/0195399 A1; hereinafter "Nanri").
Regarding Claim 3, Eto in view of Schiff, Fenich, and Ortega teaches all the limitations of Claim 1 as described above. Eto in view of Schiff, Fenich, and Ortega does not explicitly teach; however, Nanri teaches wherein the port information includes information of landing piers included in each port, and the port schedule information generator generates the port schedule information for each landing piers of the ports (See “…an acquisition unit that acquires a voyage schedule data set 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff, Fenich, and Ortega to include information of landing piers included in each port and the port schedule information for each landing piers of the ports, as taught by Nanri, in order to provide detail information of the ports.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628      


12/29/2021